Citation Nr: 1619911	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  10-26 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a right knee disorder. 

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active military service from July 1964 to July 1967. 

These matters come before the Board of Veterans' Appeals (Board) from October 2009 and November 2010 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas. 

In February 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

The issue of entitlement to service connection for a right knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 1968 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a right knee injury. 

2.  Evidence associated with the electronic claims file since the June 1968 rating decision, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim of service connection for a right knee disorder, and raises a reasonable possibility of substantiating the claim of service connection for a right knee disorder.

3.  The Veteran's currently diagnosed bilateral hearing loss was not present in service, was not manifested to a compensably disabling degree within the first year after discharge from service, and is not shown to be etiologically related to his active military service, to include in-service noise exposure.


CONCLUSIONS OF LAW

1.  The June 1968 RO rating decision that denied the Veteran's claim of service connection for a right knee injury is final.  38 U.S.C.A. § 7105(b) (West 2015); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  As evidence received since the RO's June 1968 denial is new and material, the criteria for reopening the Veteran's claim of service connection for a right knee disorder have been met.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156(a) (2015).

3.  Bilateral hearing loss was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

As an initial matter, the Board is taking action favorable to the Veteran by reopening the claim of entitlement to service connection for a right knee disorder.  As such, that portion of the decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The RO's August 2010 letter provided before initial adjudication of the service connection claim for bilateral hearing loss on appeal in November 2010, advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Thereafter, the claim was readjudicated in April 2014 supplemental statement of the case.  Accordingly, the RO effectively satisfied the remaining notice requirements with respect to the service connection issue on appeal.

VA has obtained service treatment records, service personnel records, and VA treatment records.  It has afforded the Veteran the opportunity to present testimony, written statements, and evidence.  A review of the February 2016 Board videoconference hearing transcript demonstrates that the VLJ complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

The Veteran was also provided with a VA examination and medical opinion in conjunction with the service connection claim on appeal in September 2010 to clarify the nature and etiology of his claimed bilateral hearing loss.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Board has found that the September 2010 medical examination and opinion obtained by VA was adequate, as it was based upon a complete review of the evidence of record as well as consideration of the Veteran's lay assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.


New and Material Evidence Claim - Service Connection for Right Knee Disorder

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c).  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In this regard, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.   

The claim of entitlement to service connection for a right knee injury was originally denied by the RO in June 1968.  The RO acknowledged the Veteran's allegations of a right knee condition in service, but determined that available service records did not show a right knee condition and no residuals of the condition were shown on a post-service VA hospital report.  The Veteran did not initiate a timely appeal for that matter.  There is also no indication that additional evidence was received between June 1968 and June 1969, which would have necessitated a reconsideration of the issue on appeal.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the June 1968 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In April 2009, the Veteran again sought to reopen the claim of entitlement to service connection for a right knee disorder.  This appeal arises from the RO's October 2009 rating decision that found new and material evidence had been submitted to reopen the Veteran's claim and then denied the claim on the merits.  

Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
 Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (finding that VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

Evidence of record received since the last prior final June 1968 rating decision includes statements from the Veteran; VA treatment records dated in 1968 for an unrelated condition and from 2004 to 2016 for right knee complaints; a September 2009 VA examination report; and a February 2016 Board videoconference hearing transcript.  

Evidence received since the June 1968 rating decision is "new" in that it was not of record at the time of the June 1968 rating decision.  This evidence is "material", as it constitutes evidence which, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim, i.e., the existence of a current right knee disorder as well as whether there was causal relationship between the currently claimed disorder and an injury during active service.  Shade v. Shinseki, 24 Vet. App. 110 (2010); Justus v. Principi, 3 Vet. App. 510 (1992).  Under these circumstances, the Board concludes that the criteria for reopening the claim of entitlement to service connection for a right knee disorder are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection for Bilateral Hearing Loss

In written statements of record and during his February 2016 Board videoconference hearing, the Veteran has claimed entitlement to service connection for bilateral hearing loss, asserting that he was exposed to acoustic trauma without hearing protection from construction, artillery, and heavy vehicle noise during his active duty service.  He has reported having problems with his hearing since service.  The Veteran further contended that he was not exposed to loud noise after service, noting that he worked as a clerk and in the office of an aluminum welding manufacturing company after service and did electrical work at the present time.  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  For certain chronic disorders, such as sensorineural hearing loss, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's DD Form 214 revealed that his military occupational specialty was Bridge Specialist.  

Service treatment records associated with the record are negative for a diagnosis of or treatment for a bilateral hearing loss disability as defined by VA.  38 C.F.R. § 3.385.  

In the Veteran's July 1964 entrance examination report, pure tone thresholds, in decibels, were reported as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
5 (15)
0 (10)
5 (10)
LEFT
5 (20)
5 (15)
5 (15)
0 (10)
5 (10)

In the Veteran's May 1967 separation examination report, pure tone thresholds, in decibels, were reported as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-5 (5)
N/A
5 (10)
LEFT
0 (15)
0 (10)
0 (10)
N/A
10 (15)

(Note:  The 1964 and 1967 audiometric test results were reported in standards set forth by the American Standards Association (ASA).  The ASA results are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses above.)

Post-service VA treatment notes dated from 2010 to 2016 reflected findings of sensorineural hearing loss.

In a September 2010 VA examination report, the Veteran indicated that he had difficulty hearing television, telephone, co-workers, and his wife.  He reported serving three years in the military as a heavy weapons infantryman and bridge engineer/heavy equipment operator but did not have combat experience.  The Veteran reported military noise exposure, during which hearing protection was not used, such as artillery, engines, heavy equipment and gunfire.  The Veteran also reported occupational noise exposure for three years, while working in a window manufacturing plant, without hearing protection, and then as a self-employed electrician.  He then discussed having recreational noise exposure since 1970, such as lawn equipment, during which hearing protection was not used.  

Pure tone thresholds, in decibels, were reported as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
15
35
30
60
70
LEFT
15
25
25
45
65

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 80 percent in the left ear.  Accordingly, a bilateral hearing loss disability for VA standards was shown.  38 C.F.R. § 3.385.  The examiner diagnosed normal to severe sensorineural hearing loss for the right ear and normal to moderately-severe sensorineural hearing loss for the left ear.  In a September 2010 addendum report, after reviewing the claims file, the examiner noted that her review of the Veteran's service treatment records documented normal hearing at service enlistment and discharge, without significant hearing threshold shift.  The examiner then opined that the Veteran's hearing loss was therefore less likely than not related to noise exposure in service.

In his May 2013 substantive appeal, the Veteran asserted that his post-service noise exposure, working in a window factory and using a drill, did not compare to the noise exposure he had during service.  In a May 2014 statement, the Veteran indicated that he had received a whisper test for his hearing loss which was invalid, did not believe that he was given the benefit of the doubt, and would like the opportunity to gain his own medical opinion.

After a thorough review of the evidence of record, the Board concludes that service connection for a bilateral hearing loss disability is not warranted.  As an initial matter, there is no factual basis in the record that bilateral hearing loss was incurred during service, or manifested as a chronic disease within a year after his discharge from service in 1967.  Available service treatment records associated with record are negative for a bilateral hearing loss disability for VA purposes under 38 C.F.R. § 3.385 and clearly show that the Veteran was evaluated with an audiogram test at entrance and discharge instead of whispered voice/spoken voice testing.  

Post-service medical evidence of record first showed findings of hearing loss decades after the Veteran's separation from active service in 1967.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of a disorder). 

Post-service medical evidence of record showed current diagnoses of bilateral hearing loss.  In addition, evidence of record shows that the Veteran was exposed to loud noises during service.  However, the record does not include any probative evidence of a causal relationship between the Veteran's bilateral hearing loss and his active military service.  In fact, in the September 2010 VA examination report discussed at length above, the examiner specifically opined that the Veteran's hearing loss was less likely than not related to noise exposure in service.  The examiner provided a complete rationale for the stated opinion, citing to a detailed review of the evidence of record and clearly acknowledging the Veteran's asserted in-service noise exposure.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Significantly, neither the Veteran nor his representative has presented, identified, or alluded to the existence of any medical opinion that directly contradicts the conclusions reached by the September 2010 VA examiner.

The hearing testimony and statements from the Veteran that his bilateral hearing loss is related to active service, to include in-service noise exposure, are not competent evidence to establish the etiology of his current bilateral hearing loss.  Evidence of the etiology of the Veteran's bilateral hearing loss requires medical diagnosis based on diagnostic testing, which the Veteran and his representative are not trained to perform.  See Jandreau v. Nicholson, 492 F.3d at 1377 (holding that whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the United States Court of Appeals for Veterans Claims).  The Veteran's statements are competent evidence as to observable symptomatology, including decreased hearing acuity.  See Barr, 21 Vet. App. at 307 (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability").  However, the statements that the Veteran's bilateral hearing loss was incurred during or as a result of service draw medical conclusions which he is not qualified to make.  Although lay persons are competent to provide opinions on some medical issues, the etiology of the Veteran's bilateral hearing loss falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to service connection for bilateral hearing loss, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence has been received, the appeal to reopen a claim of entitlement to service connection for a right knee disorder, is granted, to that extent only.  

Entitlement to service connection for bilateral hearing loss is denied. 



REMAND

The Board's review of the electronic claims file reveals that further development on the issue of entitlement to service connection for right knee disorder is warranted.

The Veteran has asserted that his currently diagnosed right knee disorder, degenerative joint disease, is related to a documented right knee injury during active service.  He reported having discomfort then pain in his right knee since service.  

Service treatment records showed lower extremities were marked as normal on clinical evaluation in the July 1964 service entrance examination report and May 1967 service discharge examination report.  An October 1965 X-ray report revealed complaints of falling and hurting knee and radiologic findings of old Osgood-Schlatter's disease, right knee.

In his initial August 1968 claim, the Veteran sought service connection for a right knee injury sustained while playing football in service in 1965.

The Veteran filed his current service connection claim for a right knee disorder in June 2009.  

In a September 2009 VA joints examination report, the Veteran indicated that he had a right knee injury during the service time, due to injury residuals in 1965 while he was stationed in Germany.  He was noted to have Osgood-Schlatter's disease in service.  After reviewing the record and examining the Veteran, the examiner listed a diagnosis from a March 2007 X-ray report, moderate degenerative joint disease with periarticular osteophytosis of the right knee with patellofemoral pain syndrome.  In the cited rationale, the examiner noted that the Veteran had injury in 1965 while he was in Germany.  The examiner commented that the Veteran reported that after he was discharged from the service in 1967, the knee did not bother him for several years.  However, the examiner noted the Veteran's complaints of having worsening pain for the past four or five years without any trauma.  The examiner then simply opined that it was less likely than not that the Veteran's current degenerative joint disease was related to injury residuals from service.

Post-service VA treatment records dated from 2004 to 2016 reflected complaints of bilateral knee pain, right worse than left, and findings of right knee osteoarthritis as well as degenerative joint disease.  A June 2011 VA right knee X-ray report revealed advanced arthritic changes involving most significantly the lateral joint compartment.

In his November 2009 notice of disagreement, the Veteran indicated that the VA examiner had misunderstood his assertions and clarified that he had mild discomfort in service and few years after separation because his knee started to change from discomfort to pain.  In his June 2010 substantive appeal, the Veteran further contended that measuring the disability equally in both his knees would show his right knee was worse.  He referenced medical treatise articles in AARP (American Association of Retired People) stating that injuries incurred in youth can and will affect you in later years. 

During his February 2016 Board hearing, the Veteran reported taking pain pills for his right knee during service and that he had never reinjured his right knee after service.  He commented that he has had progressive right knee pain over the years but did not seek out medical attention for many years for that pain and instead self-treated with over the counter pain medications. 

The Board finds the opinion found in the September 2009 VA examination report to be inadequate, as the VA examiner only provided conclusory statements with little rationale.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner did not did not discuss or acknowledge that the Veteran had filed a claim for a right knee injury in 1968 shortly after service discharge and also appeared to misconstrue the Veteran's lay assertions, noting that the Veteran's right knee did not bother him for several years after service.  In additional lay statements of record, the Veteran clarified that his knee had bothered him since service.  Thus, the Board will not proceed with final adjudication of the claim until a competent VA medical examination and opinion is provided, in order to clarify the etiology of the Veteran's claimed right knee disorder on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, evidence of record reflects that the Veteran receives VA medical treatment for his claimed right knee disorder from the Temple VA Medical Center (VAMC) and Bryan College Station VA Outpatient Clinic (VAOPC).  As evidence of record only includes treatment records dated up to February 2016 from those facilities, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must obtain updated VA treatment records pertaining to the Veteran's claimed right knee disorder from Tuscaloosa VAMC and Bryan College Station VAOPC for the time period from February 2016 to the present and associate them with the record.

2.  Thereafter, the Veteran should be afforded an appropriate VA medical examination to clarify the nature and etiology of his claimed right knee disorder.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that the electronic claims file has been reviewed. 

Based on a review of the evidence of record, a detailed examination of the Veteran, and with consideration of his lay statements, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently or previously diagnosed right knee disorder was causally related to active military service, to include the documented in-service right knee injury.  In particular, the examiner should consider an October 1965 service treatment report that revealed complaints of falling and hurting knee and radiologic findings of old Osgood-Schlatter's disease, right knee; the fact that in his initial August 1968 claim, the Veteran sought service connection for a right knee injury sustained while playing football in service in 1965; and the lay history present by the Veteran.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2015).

3.  After the development requested has been completed, the AOJ must review any examination report to ensure that it is in complete compliance with the directives of this Remand.  If any examination is deficient in any manner, the AOJ must implement corrective procedures at once. 
 
4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the February 2014 supplemental statement of the case.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


